DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 18 August 2021, 24 February 2022, and 5 July 22 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a receiving, generating, sending, and performing step, but does not use the word “and” prior to any step to indicate it is the final one. It is assumed that the word “and” was mistakenly omitted from before the “performing” step, as it is in claim 20, but as is the missing “and” creates a disconnect between steps and leaves the claim unclear and indefinite. This issue is repeated in claim 10, and all claims depending on 1 and 10 are also affected by this issue.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 7, 8, 10, 12, 13, 16-18, and 20, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LaFever et al., USPN 2015/0128285.
With regard to claims 1 and 12, LaFever discloses a data processing (0047) method for security authentication (0043), including receiving an identifier from an application entity (“receiving, at a computing device, data; identifying one or more attributes of the data”, 0047), generating dynamically, at least based on the identifier, a security identifier for the application entity (“generating the temporally unique, dynamically changing DDID”, 0048), sending the security identifier to the application entity (0165, “wherein the privacy client that may reside on a Data Subject device, on a service provider device, accessible via and reside in a cloud network, or reside on the same computing device as the privacy server is configured to receive TDRs including DDIDs and associated data attributes necessary for conducting the activity over the network from a privacy server”, 0359, 0210), and performing a security authentication operation on the application entity according to the security identifier (0531, 0044).
With regard to claim 4 and 13, LaFever discloses the method of claim 1, as outlined above, and further discloses storing the security identifier in a database in association with the identifier (0026, 0042, 0051).
With regard to claims 5, 10, 16, and 20, LaFever discloses the method of claim 1, as outlined above, and further discloses performing an update operation on the security identifier according to a predetermined rule to generate an updated security identifier (0022, 0193), and replacing the stored security identifier in association with the identifier with the updated security identifier (0042, 0375, 0117).
With regard to claims 7 and 17, LaFever discloses the method of claim 1, as outlined above, and further discloses comparing a security identifier received from the application entity with the stored security identifier in association with the identifier (0044), and if a comparison result indicates that the received security identifier is consistent with the security identifier in association with the received identifier, the authentication passes, otherwise the authentication does not pass (0044, 0532).
With regard to claims 8 and 18, LaFever discloses the method of claim 1, as outlined above, and further discloses the predetermined rule comprises that a time from a previous update exceeds a predetermined time threshold (0022, 0042, 0049).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 9, 11, 14, 15, and 19, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over LaFever in view of Fu et al., USPN 2017/0338951.
With regard to claims 2, 3, 11, 14, and 15, LaFever discloses the method of claim 1, as outlined above, and further discloses generating the security identifier based on the identifier and making it random (0174, 0193, 201), but does not disclose how to make it random or disclose combining it with a random identifier and hashing the result. Fu discloses a similar method to LaFever of creating a dynamic identifier (0061-0063), and further discloses that is can be a hash of an ID combined with a random number (0011, 0061). It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to use the hashed identifier plus random number of Fu to create the random identifier of LaFever (0174, 0193, 201) for the motivation of reducing predictability and thereby increasing security.
With regard to claims 9 and 19, LaFever discloses the method of claim 1, as outlined above, and further discloses the predetermined rule comprises that a time from a previous update exceeds a predetermined time threshold (0022, 0042, 0049), but does not disclose expiring the identifier based on number of uses. The examiner takes official notice that it is well known in the art to set an expiration based on number of uses rather than amount of time. It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to expire and update the secure identifier of LaFever based on number of uses for the motivation of increased security when an identifier might be being overused.
Claim 6, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over LaFever in view of Fu, in further view of DeWitt et al., USPN 2016/0345176.
With regard to claim 6, LaFever in view of Fu discloses the method of claim 2, as outlined above, but does not disclose the random identifier can be a UUID. DeWitt discloses a similar method to LaFever and Fu of creating a dynamic identifier (0066), and further discloses creating it using a UUID instead of generating a random number (0066). It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to use the UUID of DeWitt as the random number of LaFever in view of Fu for the motivation of reducing processing needs.
References Cited
Mu, USPN 2016/0381011, discloses a method of generating an transmitting a dynamic identifier (0027), but was not seen as reading on the claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434